Citation Nr: 1020685	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  99-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for service-connected left hydrocele, post-operative.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and December 1999 rating 
decisions of the Department of Veterans Affairs Regional 
Office in Houston, Texas.

In February 2001 and December 2003, the Board remanded these 
claims for additional development. 

In January 2009, the Board remanded these claims to address 
and adjudicate three new service connection claims, and to 
afford the Veteran new VA genitourinary and psychiatric 
examinations.  A VA genitourinary examination was performed 
in March 2009.  However, the Veteran was not afforded a VA 
psychiatric examination pursuant to the remand.

As the instructions set forth in the Board's remand regarding 
the service connection claim for a psychiatric disability 
have not been followed, the Board must unfortunately remand 
that matter again.

While the Board's January 2009 decision found the increased 
rating claim for post-operative left hydrocele to be 
inextricably intertwined with new service connection claims 
for recurrent epididymitis, enlargement of the left 
epididymis, and left inguinal hernia, the March 2009 VA 
genitourinary examination did address all of these issues.  
The RO failed to adjudicate the new service connection 
claims, but the Board finds that the increased rating claim 
for post-operative left hydrocele has been sufficiently 
developed for a decision by the Board at this time.

The issues of entitlement to service connection for recurring 
epididymitis, enlargement of the left epididymis, and left 
inguinal hernia have been raised by the record and referred 
to the RO once already, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ again for appropriate action.  

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have evidence of recurrent symptomatic 
infection requiring drainage, frequent hospitalizations 
greater than two times per year, or requiring continuous 
intensive management.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for post-operative left hydrocele have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.115b, Diagnostic Code 7799-7525 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran contends that he is entitled to a disability 
evaluation greater than 10 percent for his service-connected 
post-operative left hydrocele.

The Veteran's service-connected post-operative left hydrocele 
was initially evaluated as noncompensably disabling by 
analogy to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7599-
7525.  Under DC 7525, a 0 percent evaluation is warranted 
unless there is evidence of long-term drug therapy, one or 
two hospitalizations per year, or intermittent intensive 
management required, in which case a 10 percent evaluation is 
warranted.  

Important for this case, a 30 percent evaluation is warranted 
if there is evidence of recurrent symptomatic infection 
requiring drainage, frequent hospitalizations greater than 
two times per year, or continuous intensive management 
required.  

A footnote to DC 7525 indicates that claims for testicular 
deformities should be reviewed for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  In this 
regard, the Veteran has been receiving special monthly 
compensation for loss of use of a creative organ since 
January 27, 1999.

The October 1998 rating decision on appeal denied a 
compensable evaluation for this disability.  During the 
pendency of this appeal, a May 2002 rating decision increased 
the disability evaluation to 10 percent by analogy to 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7599-7533.  Under DC 
7533, a 10 percent evaluation is warranted if there is 
evidence of a post-operative recurrent hernia which is 
readily reducible and well-supported by a truss or belt.  The 
evidence indicated the Veteran's use of an athletic supporter 
to support the testicle to control pain.

As of an October 2008 rating decision for other unrelated 
claims, the disability was again evaluated by analogy to 38 
C.F.R. § 4.115b, DC 7599-7525.

The Veteran was afforded a VA genitourinary examination in 
January 1999.  The Veteran complained of pain in the left 
testicle which was made worse by heavy lifting.  The examiner 
noted that a 1998 sonogram showed enlarged epididymis and the 
Veteran was diagnosed with a small left inguinal hernia which 
was symptomatic.  The Veteran reported difficulty with having 
intercourse and having erections due to the pain in the left 
testicle.  He reported urinary frequency since 1997.  He 
reported no incontinence or burning on urination.

Upon physical examination, a small left inguinal hernia was 
noted.  There was tenderness in the left testicle.  The right 
testicle was normal in size and consistency with no 
tenderness.  The prostate was enlarged, Grade I, but smooth 
with no nodules.  The examiner diagnosed postoperative left 
hydrocelectomy carried out in 1993 which relieved tenderness 
at that time, though the tenderness had recurred in the left 
testicle, made worse by heavy lifting.  The examiner noted 
that the enlargement of the left epididymis, the small left 
inguinal hernia, and the tenderness in the left testicle were 
all made symptomatic by lifting.

The Veteran was afforded a second VA genitourinary 
examination in August 2001.  The Veteran reported recurrent 
pain in the left testicle, with a diagnosis of recurrent 
hydrocele.  He also reported having an enlarged prostate 
since 1998.  The Veteran reported a recent visit to Audie 
Murphy VAMC at which time removal of the left testicle was 
discussed, which he decided against.  He reported continued 
pain and swelling in the left testicle which is worse with 
intercourse.  He stated that he wore an athletic supporter to 
support the testicle which helped somewhat, but he still had 
severe pain in the testicle with very little pressure or any 
type of tightness of clothing or touching any garment.  He 
reported no further urinary frequency since being treated for 
enlargement of the prostate

Upon physical examination, the examiner noted a hydrocele of 
the right testicle which was tender and slightly enlarged 
compared to the left testicle.  No inguinal hernia was noted.  
The examiner diagnosed left hydrocele, recurrent, tender to 
palpation, and painful during sexual intercourse.  The 
examiner noted that the Veteran reported progressive 
difficulty with the left testicle.  The examiner also 
diagnosed enlarged prostate, grade 1, negative for 
genitourinary symptoms.

The Veteran was next afforded a VA genitourinary examination 
in October 2004.  The Veteran reported nocturia of one time 
per night since starting on Temsulosin and urination every 
two hours during the day without hesitancy.  There was no 
incontinence reported.  He reported recurrent swelling in the 
left testicle and tenderness to tight clothing, with 
difficulty due to pain in the left testicle when having 
sexual intercourse.  He reported no recurrent urinary tract 
infections, bladder stones, nephritis, genitourinary tract 
malignancies, and no hospitalization for urinary tract 
disease in the previous year.  He reported no 
catheterization, frequency of dilatation, drainage 
procedures, diet therapy, medication, or invasive or 
noninvasive procedures.  The Veteran stated that the left 
hydrocele, small inguinal hernia, and left enlarged 
epididymis caused sufficient pain to where, accompanied by 
back pain and severe depression, he was no longer able to 
work.  He reported pain at home in the left testicle which 
swelled on occasion and then decreased, though he was 
uncomfortable at all times.

Upon physical examination, the penis showed no abnormality.  
The prostate was enlarged, grade I, with no nodules palpated.  
Rectal examination was normal.  No fistula was present.  The 
testes were essentially normal in size bilaterally, but the 
examiner noted enlarged epididymis on the left with swelling 
and tenderness to palpation, with a small left inguinal 
hernia.  The examiner diagnosed status post operative removal 
of left hydrocele with residuals of recurrent epididymitis, 
enlargement of the left epididymis, small left inguinal 
hernia, and recurrent pain in the left testicle.  The 
examiner opined that the pain in the left testicle was due to 
the swelling of the left epididymis.  

In an addendum, the examiner reported the results of a 
sonogram which showed that both testicles were normal.  The 
left epididymis contained two nodules, compared to a previous 
sonogram that reported only one nodule.  The one nodule 
reported previously was now enlarged.  No hydrocele was 
present.

Pursuant to the Board's January 2009 remand, the Veteran was 
afforded another VA genitourinary examination in March 2009.  
The Veteran reported no renal dysfunction.  He stated that he 
has had a problem with benign prostatic hypertrophy which has 
caused urinary frequency and urinary incontinence.  He 
reported no recurrent urinary tract infections, renal colic, 
bladder stone, acute nephritis, hospitalizations for urinary 
tract disease, or neoplasm.  He reported no treatment by 
catheterization, dilations, drainage procedures, diet 
therapy, dialysis, or invasive or noninvasive procedures.  He 
stated that he was given analgesic cream and naproxen to use 
twice per day, in addition to using Tramadol four times per 
day as needed for scrotal and low back pain.  The Veteran 
reported having problems with testicular pain which affects 
his ability to have intercourse.  The examiner noted no 
endocrine, neurologic, or vascular problems.

Upon physical examination, the phallus was normal and the 
scrotum was without masses.  The cords were palpable and 
normal.  The examiner did not note any masses in the testes 
and/or spermatoceles.  The left scrotum appeared to be mildly 
tender on examination and the examiner noted a previous small 
left hydrocele per a urology exam a few months prior.  
Sensation and reflexes were normal, peripheral pulses were 
normal, and there was no fistula, testicular atrophy, or 
residuals of genitourinary disease.  

The examiner diagnosed status post left hydrocele operated in 
1962, with intermittent periods of epididymitis and a current 
small left hydrocele.  The examiner noted reviewing all 
service treatment records and all CPRS records pertaining to 
this claim, including the urological recommendations for 
monitoring and the Veteran's desire not to have surgical 
correction.  The examiner opined that there is no 
epididymitis and no inguinal hernia, "so these were not 
caused by or aggravated by service-connected left hydrocele 
postoperative."  The examiner stated that the small left 
hydrocele should not be a result of the original hydrocele in 
1962 which was operated on and excised in service.

The Board notes numerous VA and private treatment records 
with largely similar findings as these four VA examinations.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a disability 
rating greater than 10 percent for post-operative left 
hydrocele.  The Veteran's post-operative left hydrocele is 
not manifested by recurrent symptomatic infection requiring 
drainage or frequent hospitalizations greater than two times 
per year or continuous intensive management such that a 30 
percent rating is warranted under DC 7525.  Instead, the 
medical evidence, including VA and private treatment records, 
shows continuing treatment for recurrent small left 
hydrocele, recurring epididymitis, and small left inguinal 
hernia.

The Board finds no other DC that could provide a basis to 
grant the Veteran's claim.  DCs 7523 and 7524 rate on atrophy 
and removal of the testes, respectively, of which there is 
none.  DCs 7525, 7527, 7529, and 7530 rate as analogous to 
urinary tract infection, voiding dysfunction, or renal 
dysfunction.  

For urinary tract infection, a 30 percent rating is warranted 
for recurrent symptomatic infection requiring drainage or 
frequent hospitalization greater than two times per year or 
requiring continuous intensive management.  As found above, 
the Veteran's symptoms do not match these criteria.  

For voiding dysfunction, a 20 percent rating is warranted for 
wearing absorbent materials which must be changed less than 2 
times per day.  There is no evidence of use of absorbent 
materials by the Veteran.  

For renal dysfunction, a 30 percent rating requires albumin 
constant or recurring with hyaline and granular casts or red 
blood cells, or transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  The 
Veteran's symptoms do not match these criteria.  There is no 
other diagnostic code or set of rating criteria that could 
afford the Veteran a higher evaluation than the 10 percent he 
currently has.

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's post-
operative left hydrocele evaluation should be increased for 
any other separate period based on the facts found during the 
whole appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for post-operative left hydrocele.  
38 C.F.R. § 4.3.

Duties to notify and to assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2002, April 2004, September 
2004, November 2007, and May 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA and SSA records and the Veteran provided 
private records.  The Veteran was afforded numerous VA 
examinations.

VA has substantially complied with previous remand directives 
regarding this claim.  Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. 
Peake, 22 Vet. App. 97 (2008).

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  



ORDER

A disability evaluation greater than 10 percent for left 
hydrocele, post-operative, is denied.


REMAND

As detailed in the January 2009 remand, a new medical 
examination and opinion regarding the Veteran's acquired 
psychiatric disorder is necessary.  The VA has a duty to 
assist claimants, to include "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159(c)(4).

The Veteran was afforded a VA psychiatric examination in 
March 2002 which is now over 8 years old.  In that time, the 
RO has granted service connection for a lumbar spine 
disability and associated disabilities of the bilateral lower 
extremities.  

As the Board explained in the January 2009 remand, the pool 
of service-connected disabilities upon which the secondary 
service connection psychiatric claim is based has been 
greatly increased since the March 2002 opinion, and the 
evidence reasonably raised several additional issues which 
may further increase the pool of disabilities.  

As instructed in the January 2009 Board remand, the Veteran 
must be given a new VA psychiatric examination and opinion.  
This medical opinion must take into account all disabilities 
that have been awarded service connection during the pendency 
of this claim, as well as the service connection in need of 
adjudication by the RO at this time.  As the RO has not 
fulfilled this instruction from the previous remand, another 
remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issues of 
service connection for recurrent 
epididymitis, enlargement of the left 
epididymis, and a small left inguinal 
hernia, with all disorders as secondary to 
service-connected postoperative left 
hydrocele.  See 38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  Following the development outlined in 
the previous paragraph, the RO should 
schedule the Veteran for a VA psychiatric 
examination to determine his correct 
diagnosis or diagnoses (if any).  The RO 
should provide the examiner with a list of 
the Veteran's service-connected 
disabilities.  The claims file should be 
provided to the examiner in connection 
with the examination.  All necessary 
studies or tests, including appropriate 
psychological testing and evaluation, is 
to be completed.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that any acquired 
psychiatric disorder was caused or 
aggravated by a service-connected 
condition.  The report of examination 
should include the complete rationale for 
all opinions expressed.

3.  Thereafter, readjudicate the claim on 
appeal.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The appellant should be given 
an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


